Case 4:20-cr-0026 gp Document 12 Filed 10/15/20 @: 4_PagelD 30

oricit AL

NDT C
NORTHERN DISTRIGOONG
CT OF LEXA
FILED .

IN THE UNITED STATES DISTRICT COUR
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

FORT WORTH DIVISION CLERK, US. DISTRICT? COURT
UNITED STATES OF AMERICA NO. ——
INDICTMENT
The Grand Jury charges:
Count One

Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 846)

Beginning in or before 2017, the exact date being unknown to the Grand Jury and
continuing until in or around July 2019, in the Northern District of Texas and elsewhere,
the defendant, Eric Prescott Kay, and others, did knowingly and intentionally combine,
conspire, confederate, and agree with others both known and unknown to the Grand Jury
to commit the following offense against the United States: to possess with the intent to
distribute and to distribute a mixture and substance containing a detectable amount of
fentanyl, a Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(C).

All in violation of 21 U.S.C. § 846.

|
ERIC PRESCOTT KAY | 4-20CR- 269-Y

Indictment—Page 1
Case 4:20-cr-0026MD Document 12 Filed 10/15/20 @: 2of4 PagelD 31

.. Count Two
Distribution of a Controlled Substance Resulting in Death and Serious Bodily Injury
(Violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

On or about June 30, 2019, in the Fort Worth Division of the Northern District of
Texas, Eric Prescott Kay, the defendant, did knowingly and intentionally distribute a
mixture and substance containing a detectable amount of fentanyl, a Schedule IJ
controlled substance, and the use of said substance resulted in the death and serious
bodily injury of T.S. |

In violation of 21 U.S.C. § 841(a)(1), the penalty for which is found at 21 U.S.C.

§ 841(b)(1)(C).

Indictment—Page 2
Case 4:20-cr-0026 Document 12 Filed 10/15/20 @ 3of4 PagelD 32

Forfeiture Notice
(21 U.S.C. § 853(a))

Upon conviction for the offense alleged in Count One of this Indictment and
pursuant to 21 U.S.C. § 853(a), the defendant, Eric Prescott Kay, shall forfeit to the
United States of America all property, real or personal, constituting, or derived from, the
proceeds obtained, directly or indirectly, as the result of the offense and any property,
real or personal, used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of the offense.

 

A TRUE BILL:
VWOpyvr~
FOREPERSON
ERIN NEALY COX
UNITED STATES ATTORNEY

 

Texas Bar No. 24051767

ERRIN MARTIN

Assistant United States Attorney
Texas State Bar No. 24032572
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8600
Facsimile: 214-659-8800

Email: lindsey.beran@usdoj.gov
Email: errin.martin@usdoj.gov

Indictment—Page 3
Case 4:20-cr-00269@Document 12 Filed 10/15/20 @ 4of4 PagelD 33

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

 

THE UNITED STATES OF AMERICA

ERIC PRESCOTT KAY

 

INDICTMENT

21 U.S.C. § 846
Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Count 1)

21 U.S.C. §§ 841(a)(1) and (b)(1)(C)
Distribution of a Controlled Substance Resulting in Death and Serious Bodily Injury
(Count 2)

21 U.S.C. § 853(a)

 

 

 

 

Forfeiture Notice
2 Count
A true bill rendered
Wihrbh~
FORT WORTH F OREPERS ON
Filed in open court this 15° 7h of October, 2020.
No Warrant Needed

NM ti

UNITED STATES MAGISTRATE JUDGE
Magistrate C Number:

4:20-MI-488-B]J

  
 
